Wade, C. J.
1. The accused was convicted in the mayor’s court in the city of Perry of violating a municipal ordinance prohibiting the “keeping of whisky and intoxicating liquors on hand for sale.” The untraversed answer of the mayor to the writ, of certiorari shows definitely and positively one sale of liquor by the defendant within the corporate limits of the municipality. “Where one is charged with the violation of a valid municipal ordinance prohibiting the keeping of intoxicating liquors for the purpose of illegal sale, proof of one sale is sufficient to authorize a conviction.” Seabrooks v. Macon, 17 Ga. App. 348 (86 S. E. 781), and numerous cases there cited.
2. It will be presumed that a municipal ordinance is valid, and the burden *690of establishing its invalidity rests upon the person asserting it. Penal Code, § 1020; Moore v. Thomasville, 17 Ga. App. 285 (86 S. E. 641); McDonald v. Ludowici, 17 Ga. App. 523 (87 S. E. 807). No ordinance appearing in the record in this” ease, it is impossible for this court to determine whether or not an alleged ordinance of the city of Perry impinges upon a law of this State. “One who seeks to review a judgment of a municipal court which is predicated upon an alleged municipal ordinance must, in the record, present the ordinance, so as to enable the reviewing court intelligently to pass upon the question.” Howell v. State, 13 Ga. App. 74, 76 (78 S. E. 859).
Decided October 18, 1916.
Certiorari; from Houston superior court — Judge Mathews. April 14, 1916.
Marx Kunz, for plaintiff in error.
Duncan <& Nunn, contra.
3. The judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.